Exhibit 10.1

OPTIMUMBANK HOLDINGS, INC.

Amended and Restated Stock Purchase Agreement

THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (this “Agreement”) is entered
into as of December 5, 2011 by and between OPTIMUMBANK HOLDINGS, INC., a Florida
corporation (the “Company”), and MOISHE GUBIN (the “Investor”).

RECITALS

A. The Company and the Investor have previously entered into a Stock Purchase
Agreement dated as of October 25, 2011 (the “Original Purchase Agreement”),
pursuant to which the Company agreed to sell to the Investor, and the Investor
agreed to purchase from the Company, 6,750,000 shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), at a
price of $0.40 per Share (the “Per Share Price”).

B. The Company and the Investor have agreed to amend and restate the terms of
the Original Purchase Agreement in order to provide the parties additional time
in which to obtain all necessary approvals for the sale of the Shares, and to
make certain other changes agreed by the parties.

C. The Board of Directors of the Company (the “Company Board”) has deemed it in
the best interests of the Company and its shareholders that the Company to amend
and restate the terms of the Original Purchase Agreement on the terms set forth
in this Agreement.

NOW, THEREFORE, the parties hereby agree amend and restate the terms of the
Original Purchase Agreement in its entirety as follows:

 

1. Sale and Purchase of Shares.

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the respective parties contained herein, the
Company agrees to sell to the Investor, and the Investor irrevocably agrees to
purchase from the Company, 6,750,000 shares of the common stock (the “Common
Stock”) of the Company (the “Shares”) at the price of $0.40 per Share (the
“Transaction”).

 

2. Closing.

2.1 Closing.

(a) The closing of the sale to the Investor, and the purchase by the Investor,
of the Shares (the “Closing”) shall occur on the second business day after the
satisfaction or waiver (by the party entitled to grant such waiver) of the
conditions to the Closing set forth in this Agreement (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to fulfillment or waiver of those conditions), at the offices of the Company
located at 2477 East Commercial Boulevard, Fort Lauderdale, FL 33308, or such
other date or location as agreed by the parties. The date of the Closing is
referred to as the “Closing Date.”

(b) Subject to the satisfaction or waiver on the Closing Date of the applicable
conditions to the Closing, at the Closing,

(i) the Company will deliver to the Investor a certificate representing the
number of Shares to be issued; and

(ii) the Investor will pay $2,700,000 for the Shares to the Company.



--------------------------------------------------------------------------------

3. Conditions Precedent to The Investor’s Obligations.

3.1 Conditions Precedent The Investor’s obligation to purchase the Shares is
subject to the fulfillment (or waiver by the Investor), prior to or at the time
of the Closing, of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects when made and at the time of the Closing, except as affected by the
consummation of the transactions contemplated by this Agreement.

(b) Performance. The Company shall have duly performed and complied in all
material respects with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing.

(c) Approvals. The Investor shall have obtained all consents and approvals of
all regulatory agencies, including the Federal Reserve Board and the Florida
Office of Financial Regulation, and any other third parties required to
effectuate the purchase of the Shares, each of which shall have been obtained
without the imposition of any terms or conditions deemed to be unacceptable to
the Investor.

 

4. Conditions Precedent to the Company’s Obligations.

4.1 Conditions Precedent. The obligations of the Company to issue the Shares to
the Investor will be subject to the fulfillment (or waiver by the Company) prior
to or at the time of the Closing, of the following conditions:

(a) Representations and Warranties. The representations and warranties made by
the Investor in this Agreement shall be true and correct when made and at the
time of the Closing.

(b) Performance. The Investor shall have duly performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Investor prior to or at the time of the Closing.

(c) Approvals . The Investor shall have obtained all consents and approvals of
all regulatory agencies, including the Federal Reserve Board and the Florida
Office of Financial Regulation, and any other third parties required to
effectuate the purchase of the Shares, and the Company shall have obtained all
consents and approvals of its shareholders, all regulatory agencies, including
the Federal Reserve Board and the Florida Office of Financial Regulation, and
any other third parties required to effectuate the sale of the Shares, each of
which shall have been obtained without the imposition of any terms or conditions
deemed to be unacceptable to the Company.

4.2 Non-Fulfillment of Conditions. If any of the conditions specified in
Section 4.1 shall not have been fulfilled by the Expiration Date, the Company
shall, at the Company’s election, be relieved of all further obligations under
this Agreement, without thereby waiving any other rights it may have by reason
of such non-fulfillment.

 

5. Representations and Warranties of the Company.

5.1 Representations and Warranties. The Company represents and warrants that:

(a) Formation and Standing. The Company is duly formed and validly existing as a
corporation under the laws of the State of Florida and, subject to applicable
law, has all requisite power and authority to carry on its business as now
conducted.

(b) Authorization of Agreement, etc. Subject to the receipt of the approvals
described in Section 4.1(c), the execution and delivery of this Agreement has
been authorized by all necessary action on behalf of the Company and this
Agreement is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.



--------------------------------------------------------------------------------

(c) Compliance with Laws and Other Instruments. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with or result in any violation of or default under any material
agreement or other instrument to which the Company is a party or by which it or
any of its properties is bound, or any permit, franchise, judgment, decree,
statute, order, rule or regulation applicable to the Company or its business or
properties.

(d) Offer of Shares. Neither the Company nor anyone acting on its behalf has
taken or will take any action that would subject the issuance and sale of the
Shares to the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

5.2 Survival of Representations and Warranties. All representations and
warranties made by the Company in Section 5.1 shall survive the execution and
delivery of this Agreement, any investigation at any time made by the Investor
or on the Investor’s behalf and the issue and sale of Shares.

 

6. Representations and Warranties of the Purchaser.

6.1 Representations and Warranties. The Investor represents and warrants to the
Company that each of the following statements is true and correct as of the
Closing Date:

(a) Accuracy of Information. All of the information provided by the Investor
pursuant to this Agreement is true, correct and complete in all respects. Any
other information the Investor has provided to the Company about the Investor is
correct and complete as of the date of this Agreement.

(b) Access to Information. The Investor acknowledges that he is a director of
the Company and has had an opportunity to ask questions of, and receive answers
from, the Company or any of its management concerning the terms and conditions
of the Company, and to obtain any other information which the Investor requested
with respect to the Company and the Investor’s investment in the Company.

(c) Investment Representation and Warranty. The Investor is acquiring the Shares
for the Investor’s own account. The Investor hereby agrees that the Investor
will not, directly or indirectly, assign, transfer, offer, sell, pledge,
hypothecate or otherwise dispose of all or any part of such Shares (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of all or any
part of the Shares) except in accordance with the registration provisions of the
Securities Act or an exemption from such registration provisions, and any
applicable state or other securities laws.

(d) Representation of Investment Experience and Ability to Bear Risk. The
Investor (i) is knowledgeable and experienced with respect to the financial, tax
and business aspects of the ownership of the Shares and of the business
contemplated by the Company and is capable of evaluating the risks and merits of
purchasing Shares and, in making a decision to proceed with this investment, has
not relied upon any representations, warranties or agreements, other than those
set forth in this Agreement and the Offering Memorandum, and (ii) can bear the
economic risk of an investment in the Company for an indefinite period of time,
and can afford to suffer the complete loss thereof.

(e) Accredited Investor. The Investor is an accredited investor within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act by
reason of the fact that the Investor is: (i) a director of the Company, and
(ii) a natural person whose individual net worth exceeds $1,000,000 (excluding
the Investor’s primary residence).

(f) Suitability. The Investor has evaluated the risks involved in investing in
the Shares and has determined that the Shares are a suitable investment for the
Investor. Specifically, the aggregate amount of the investments the Investor has
in, and the Investor’s commitments to, all similar investments that are illiquid
is reasonable in relation to the Investor’s net worth, both before and after the
purchase of the Shares pursuant to this Agreement.

(g) Transfers and Transferability.



--------------------------------------------------------------------------------

(i) The Investor understands and acknowledges that the Shares have not been
registered under the Securities Act or any state securities laws and are being
offered and sold in reliance upon exemptions provided in the Securities Act and
state securities laws for transactions not involving any public offering and,
therefore, cannot be resold or transferred unless they are subsequently
registered under the Securities Act and such applicable state securities laws or
unless an exemption from such registration is available. The Investor also
understands that, except as provided in the Registration Rights Agreement
between the Investor and the Company, the Company does not have any obligation
or intention to register the Shares for sale under the Securities Act, any state
securities laws or of supplying the information which may be necessary to enable
the Investor to sell Shares; and that the Investor has no right to require the
registration of the Shares under the Securities Act, any state securities laws
or other applicable securities regulations.

(ii) The Investor has no contract, understanding, agreement or arrangement with
any person to sell or transfer or pledge to such person or anyone else any of
the Shares for which the Investor hereby subscribes (in whole or in part); and
the Investor has no present plans to enter into any such contract, undertaking,
agreement or arrangement.

(h) Residence. The Investor maintains the Investor’s domicile at the address
shown in the signature page of this Agreement and the Investor is not merely
transient or temporarily resident there.

(i) Awareness of Risks. The Investor represents and warrants that the Investor
is aware that the shares involve a substantial degree of risk of loss.

(j) Power, Authority; Valid Agreement. (i) The Investor has all requisite power
and authority to execute, deliver and perform the Investor’s obligations under
this Agreement and to purchase the Investor’s Shares; (ii) the Investor’s
execution of this Agreement has been authorized by all necessary corporate or
other action on the Investor’s behalf; and (iii) this Agreement is valid,
binding and enforceable against the Investor in accordance with its terms.

(k) No Conflict; No Violation. The execution and delivery of this Agreement by
the Investor and the performance of the Investor’s duties and obligations
hereunder and thereunder (i) do not and will not result in a breach of any of
the terms, conditions or provisions of, or constitute a default under
(A) (1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness, or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which the
Investor or any of the Investor’s affiliates is a party or by which the Investor
or any of them is bound or to which the Investor’s or any of their properties
are subject; (ii) do not require any authorization or approval under or pursuant
to any of the foregoing; or (iii) do not violate any statute, regulation, law,
order, writ, injunction or decree to which the Investor or any of the Investor’s
affiliates is subject.

(l) No Default. The Investor is not (i) in default (nor has any event occurred
which with notice, lapse of time, or both, would constitute a default) in the
performance of any obligation, agreement or condition contained in (A) this
Agreement, (B) any provision of any charter, by-laws, trust agreement,
partnership agreement or other governing instrument applicable to the Investor,
(C) (1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which the
Investor or any of the Investor’s affiliates is a party or by which the Investor
or any of them is bound or to which the Investor’s or any of their properties
are subject, or (ii) in violation of any statute, regulation, law, order, writ,
injunction, judgment or decree applicable to the Investor or any of the
Investor’s affiliates.

(m) No Litigation. There is no litigation, investigation or other proceeding
pending or, to the Investor’s knowledge, threatened against the Investor or any
of the Investor’s affiliates which, if adversely determined, would adversely
affect the Investor’s business or financial condition or the Investor’s ability
to perform the Investor’s obligations under this Agreement.

(n) Consents. Except as provided in Section 4.1(c), no consent, approval or
authorization of, or filing, registration or qualification with, any court or
Governmental Authority on the Investor’s part is required for the execution and
delivery of this Agreement by the Investor or the performance of the Investor’s
obligations and duties hereunder or thereunder.

(o) Representations and Warranties by Purchaser under USA PATRIOT Act.
[Purchasers should check the OFAC website at <http://www.treas.gov/ofac> before
making the following representations].



--------------------------------------------------------------------------------

(i) The Investor represents that the amounts to be contributed by the Investor
to the Company were not and are not directly or indirectly derived from
activities that may contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.1 The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (“OFAC Programs”) prohibit dealing with individuals or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

(ii) The Investor hereby represents and warrants that, to the best of the
Investor’s knowledge: (i) the Investor; (ii) any person controlling or
controlled by the Investor; (iii) if the Investor is a privately held entity,
any person having a beneficial interest in the Investor; or (iv) any person for
whom the Investor is acting as agent or nominee in connection with this
investment is not a country, territory, individual or entity named on an OFAC
list or a person or entity prohibited under the OFAC Programs.

(iii) The Investor represents and warrants that, to the best of the Investor’s
knowledge, (i) the Investor; (ii) any person controlling or controlled by the
Investor; (iii) if the Investor is a privately held entity, any person having a
beneficial interest in the Investor; or (iv) any person for whom the Investor is
acting as agent or nominee in connection with this investment is not a senior
foreign political figure,2 any immediate family member3 or close associate4 of a
senior foreign political figure as such terms are defined in the footnotes
below.

6.2 Survival of Representations and Warranties. All representations and
warranties made by the Investor in Section 6.1 of this Agreement shall survive
the execution and delivery of this Agreement, as well as any investigation at
any time made by or on behalf of the Company and the issue and sale of Shares.

6.3 Indemnification. The Investor hereby agrees to indemnify the Company and any
affiliates and to hold each of them harmless from and against any loss, damage,
liability, cost or expense, including reasonable attorney’s fees (collectively,
a “Loss”) due to or arising out of a breach or representation, warranty or
agreement by the Investor, whether contained in this Agreement or any other
document provided by the Investor to the Company in connection with the
Investor’s investment in the Shares. The Investor hereby agrees to indemnify the
Company and any affiliates and to hold them harmless against all Loss arising
out of the sale or distribution of the Shares by the Investor in violation of
the Securities Act or other applicable law or any misrepresentation or breach by
the Investor with respect to the matters set forth in this Agreement. In
addition, the Investor agrees to indemnify the Company and any affiliates and to
hold such Persons harmless from and against, any and all Loss, to which they may
be put or which they may reasonably incur or sustain by reason of or in
connection with any misrepresentation made by the Investor with respect to the
matters about which representations and warranties are required by the terms of
this Agreement, or any breach of any such warranty or any failure to fulfill any
covenants or agreements set forth herein. Notwithstanding any provision of this
Agreement, the Investor does not waive any right granted to the Investor under
any applicable state securities law.

 

1 

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

2 

A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3 

“Immediate family” of a senior foreign political figure typically includes the
figure's parents, siblings, spouse, children and in-laws.

4 

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial U.S. and non-U.S. financial transactions on behalf of the
senior foreign political figure.



--------------------------------------------------------------------------------

7. Filings; Other Actions.

(a) The Investor, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, and the expiration or termination
of any applicable waiting period, necessary or advisable to consummate the
Transaction contemplated by this Agreement, and to perform the covenants
contemplated by this Agreement.

(b) Each party shall execute and deliver both before and after the Closing such
further certificates, agreements and other documents and take such other actions
as the other parties may reasonably request to consummate or implement such
Transaction or to evidence such events or matters. In particular, the Investor
will use the Investor’s reasonable best efforts to promptly obtain or submit,
and the Company will cooperate as may reasonably be requested by the Investor to
help the Investor promptly obtain or submit, as the case may be, as promptly as
practicable, the approvals and authorizations of, filings with, the Federal
Reserve Board and the Florida Office of Financial Regulation, all notices to
and, to the extent required by applicable law or regulation, consents, approvals
or exemptions from any other regulatory authorities, for the Transaction
contemplated by this Agreement.

(c) The Investor and the Company will have the right to review in advance, and
to the extent practicable each will consult with the other, in each case subject
to applicable laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the Transaction to which it
will be party contemplated by this Agreement. In exercising the foregoing right,
each of the parties agrees to act reasonably and as promptly as practicable.

(d) Each party agrees to keep the other party apprised of the status of matters
referred to in this Section 9. The Investor shall promptly furnish the Company,
and the Company shall promptly furnish the Investor, to the extent permitted by
applicable law, with copies of written communications received by it or its
subsidiaries from, or delivered by any of the foregoing to, any governmental
entity in respect of the Transaction contemplated by this Agreement.

 

8. Certain Agreements and Acknowledgments of the Purchaser.

8.1 Agreements. The Investor understand, agree and acknowledge that:

(a) No Recommendation. No foreign, federal, or state authority has made a
finding or determination as to the fairness for investment of the Shares and no
foreign, federal or state authority has recommended or endorsed or will
recommend or endorse this offering.

(b) No Disposition. The Investor will not, directly or indirectly, assign,
transfer, offer, sell, pledge, hypothecate or otherwise dispose of all or any
part of the Shares (or solicit any offers to buy, purchase or otherwise acquire
or take a pledge of all or any part of the Shares) except in accordance with the
registration provisions of the Securities Act or an exemption from such
registration provisions and any applicable state or other securities laws.

(c) Update Information. If there should be any change in the information
provided by the Investor to the Company (whether pursuant to this Agreement or
otherwise) prior to the Investor’s purchase of the Shares, the Investor will
immediately furnish such revised or corrected information to the Company.

 

9. Registration Rights. After the Closing, the Company shall provide the
Investor with the registration rights set forth in Exhibit A to this Agreement.



--------------------------------------------------------------------------------

10. Termination.

10.1 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated and the Transaction contemplated
hereby may be abandoned prior to the Closing:

(a) by mutual written consent of the Investor and the Company; or

(b) by any party hereto, if the Closing shall not have occurred by June 30,
2012, provided, that the right to terminate this Agreement pursuant to this
Section shall not be available to any party whose failure to perform any of its
obligations under this Agreement required to be performed by it at or prior to
such date has been the cause of, or resulted in, the failure of the Transaction
to have become effective on or before such date.

10.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.1, this Agreement shall terminate, without any liability
on the part of any party or its shareholders, partners, members, affiliates,
directors, officers or agents); provided that no party shall be relieved or
released from any liability or damages arising from any fraud or intentional
breach of this Agreement.

 

11. General Contractual Matters.

11.1 Amendments and Waivers. This Agreement may be amended and the observance of
any provision hereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Investor and the Company.

11.2 Assignment. The Investor agrees that neither this Agreement nor any rights
which may accrue to the Investor hereunder may be transferred or assigned.

11.3 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given to any party
when delivered by hand, when delivered by telecopier, or when mailed,
first-class postage prepaid, (a) if to the Investor, to the Investor at the
address or telecopy number at 150 Fencl Lane, Hillside, IL 60162, or to such
other address or telecopy number as the Investor shall have furnished to the
Company in writing, and (b) if to the Company, to 2477 East Commercial
Boulevard, Fort Lauderdale, FL 33308, or to such other address or addresses, as
the Company shall have furnished to the Investor in writing, provided that any
notice to the Company shall be effective only if and when received by the
Company.

11.4 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (EXCEPT INSOFAR AS AFFECTED BY THE SECURITIES OR
“BLUE SKY” LAWS OF THE STATE OR SIMILAR JURISDICTION IN WHICH THE OFFERING
DESCRIBED HEREIN HAS BEEN MADE TO YOU).

11.5 Arbitration. Any dispute or controversy arising out of or in relation to
this Stock Purchase Agreement shall be determined by binding arbitration in Ft.
Lauderdale, Florida, in accordance with the commercial rules of the American
Arbitration Association then in effect, and judgment upon the award rendered by
the arbitrators may be entered in any court of competent jurisdiction. The
expenses of the arbitration shall be borne equally by the parties to the
arbitration, provided that each party shall pay for and bear the cost of its own
experts, evidence, legal counsel and travel expense.

11.6 Descriptive Headings. The descriptive headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision of this Agreement.

11.7 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement, and there are no
representations, covenants or other agreements except as stated or referred to
herein.

11.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

COMPANY: OPTIMUMBANK HOLDINGS, INC. By:  

/s/ Richard L. Browdy

Name:   Richard L. Browdy Title:   President

 

INVESTOR:

/s/ Moishe Gubin

Name: Moishe Gubin